                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


LETICIA BENNETT                                                                         PLAINTIFF


vs.                                    Civil No. 6:18-cv-06005

NANCY BERRYHILL                                                                      DEFENDANT
Acting Commissioner, Social Security Administration

                                        JUDGMENT

       For reasons stated in a memorandum opinion of this date, I hereby reverse the decision of the

Commissioner and remand this case for further consideration pursuant to sentence four of 42 U.S.C.

§ 405(g).

       If plaintiff wishes to request an award of attorney's fees and costs under the Equal Access to

Justice Act (EAJA) 28 U.S.C. § 2412, an application may be filed up to thirty (30) days after the

judgment becomes "not appealable" i.e., thirty (30) days after the sixty (60) day time for appeal has

ended. See Shalala v. Schaefer, 509 U.S. 292, 296, 113 S.Ct. 2625 (1993); 28 U.S.C. §§

2412(d)(1)(B),(d)(2)(G).

       IT IS SO ORDERED AND ADJUDGED this 20th day of December 2018.


                                                              /s/Barry A. Bryant
                                                              HON. BARRY A. BRYANT
                                                              U. S. MAGISTRATE JUDGE
